COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-271-CR
 
 
MICHAEL
COLEMAN BLANTON                                              APPELLANT
A/K/A
MICHEAL COLEMAN BLANTON
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Michael Coleman
Blanton a/k/a Micheal Coleman Blanton appeals the judgment adjudicating his
guilt for unlawful restraint with risk of serious bodily injury.  According to the written confession signed by
Blanton and the trial court=s judgment, Blanton was convicted pursuant to a plea bargain, and his
punishment was assessed in accordance with the plea bargain at three years= confinement.  The trial court=s certification states that the case Ais a plea-bargained case and the defendant has NO right of appeal@ and that Athe
defendant has waived the right of appeal.@
Accordingly, on August 5,
2008, we informed Blanton by letter that this court would dismiss this appeal
unless he or any party desiring to continue this appeal filed a response
showing grounds for continuing the appeal. 
We received no response.
Rule 25.2(a)(2) limits the
right to appeal in a plea-bargain case to those matters that were raised by
written motion filed and ruled on before trial or to those cases in which the
appellant obtained the trial court=s permission to appeal.  See
TEX. R. APP. P. 25.2(a)(2)(A), (B).  Blanton has not indicated that either of
these exceptions apply in these cases. 
Therefore, we dismiss the appeal. 
See TEX. R. APP. P. 25.2(d),
43.2(f).
 
PER CURIAM
PANEL: 
WALKER, J.; CAYCE, C.J.; and MCCOY, J.
DO
NOT PUBLISH
TEX. R. APP. P. 47.2(b)
DELIVERED: 
August 26, 2008




[1]See TEX. R. APP. P.
47.4.